 

EXHIBIT 10.36

BROADWIND ENERGY, INC.

2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD NOTICE

[[FIRSTNAME]] [[LASTNAME]]

You have been awarded a restricted stock unit award with respect to shares of
common stock of Broadwind Energy, Inc., a Delaware corporation (the “Company”),
pursuant to the terms and conditions of the Broadwind Energy, Inc. 2015 Equity
Incentive Plan (the “Plan”) and the Restricted Stock Unit Award Agreement
attached hereto (together with this Award Notice, the “Agreement”).  Capitalized
terms not defined herein shall have the meanings specified in the Plan or the
Agreement, as applicable.

Restricted Stock Units:   You have been awarded a restricted stock unit award
with respect to [[SHARESGRANTED]] shares of Common Stock, par value $0.001 per
share, subject to adjustment as provided in the Plan (the “Award”).

Grant Date:       [[GRANTDATE]] (“Grant Date”).

Vesting Schedule:           Except as otherwise provided in the Plan,  the
Agreement or any other agreement between you and the Company, the Award shall
vest in one-third increments on each of the first, second and third
anniversaries of the Grant Date, provided you remain continuously employed by
the Company through the applicable vesting date. 

              BROADWIND ENERGY, INC.

 

 

 

 

 

 

By:/s/ STEPHANIE K. KUSHNER

 

Name: Stephanie K. Kushner

 

Title:   Executive Vice President &

            Chief Financial Officer

 

Acknowledgment, Acceptance and Agreement:

By electronically accepting this Award Notice, I hereby acknowledge receipt of
the Agreement and the Plan, accept the Award granted to me and agree to be bound
by the terms and conditions of this Award Notice, the Agreement and the Plan.







--------------------------------------------------------------------------------

 



BROADWIND ENERGY, INC.

2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Broadwind Energy, Inc., Inc., a Delaware corporation (the “Company”), hereby
grants to the individual (the “Holder”) named in the award notice attached
hereto (the “Award Notice”) as of the date set forth in the Award Notice (the
“Grant Date”), pursuant to the terms and conditions of the Broadwind Energy,
Inc. 2015 Equity Incentive Plan (the “Plan”), a restricted stock unit award (the
“Award”) with respect to the  number of shares of the Company’s Common Stock,
par value $0.001 per share (“Stock”), set forth in the Award Notice, upon and
subject to the restrictions, terms and conditions set forth in the Award Notice,
the Plan and this agreement (the “Agreement”). 

1.Award Subject to Acceptance of Agreement.  The Award shall be null and void
unless the Holder electronically accepts the Award Notice and this Agreement
within the Holder’s stock plan account with the Company’s stock plan
administrator according to the procedures then in effect. 

2.Rights as a Stockholder.   The Holder shall not be entitled to any privileges
of ownership with respect to the shares of Stock subject to the Award unless and
until, and only to the extent, such shares become vested pursuant to Article 3
and the Holder becomes a stockholder of record with respect to such shares.

3.Restriction Period and Vesting.

3.1.Service-Based Vesting Condition.  Except as otherwise provided in this
Article 3, the Award shall vest in accordance with the vesting schedule set
forth in the Award Notice, provided the Holder remains continuously employed by
the Company through the applicable vesting date.  The period of time prior to
the vesting shall be referred to herein as the “Restriction Period.”

3.2.Termination of Service. 

3.2.1.Termination as a Result of Holder’s Death or Disability.  If the Holder’s
service as a Non-Employee Director terminates prior to the end of the
Restriction Period by reason of the Holder’s death or Disability, then the Award
shall be 100% vested upon such termination of service.  For purposes of this
Agreement, “Disability” shall mean the Holder is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

3.2.2.Termination for any Reason other than Death or Disability.  Except as
provided in Subsection 3.2.3, if the Holder’s employment with the Company
terminates prior to the end of the Restriction Period for any reason other than
the Holder’s death or Disability, then the portion of the Award that was not
vested immediately prior to such termination of employment shall be immediately
forfeited by the Holder and cancelled by the Company.

3.2.3.Change in Control.  Notwithstanding anything in the Plan or this Agreement
to the contrary, if, upon or within one year following a Change in Control (as
defined in the Plan) and prior to the end of the Restriction Period, the Company
or a succeeding entity terminates the Holder’s employment for any reason other
than for Cause, then the Restriction Period shall lapse and the Award shall
become fully vested and shall be subject to Section 5.8 of the Plan.

3.2.4.Disability.  For purposes of the Award, “Disability” shall have the
meaning set forth in the employment agreement, if any, between the Holder and
the Company, provided that if the Holder is not a party to an employment
agreement that contains such definition, then “Disability” shall mean the Holder
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 





--------------------------------------------------------------------------------

 



3.3.5.Cause.  For purposes of the Award, “Cause” shall have the meaning set
forth in the employment agreement, if any, between the Holder and the Company,
provided that if the Holder is not a party to an employment agreement that
contains such definition, then “Cause” shall mean (i) embezzlement,
misappropriation, theft or other criminal conduct, of which the Holder is
convicted, related to the property and assets of the Company, (ii) the Holder’s
conviction of a felony or (iii) the Holder’s willful refusal to perform or
substantial disregard of the Holder’s duties as assigned to the Holder by the
Company, as determined by the Company in its sole and absolute discretion

4.Settlement of Award.  Subject to Article 6, as soon as practicable (but not
later than 30 days) after the vesting of the Award, in whole or part, the
Company shall issue or transfer to the Holder (or such other person as is
acceptable to the Company and designated in writing by the Holder) the number of
shares of Stock underlying the vested portion of the Award.  The Company may
effect such issuance or transfer either by the delivery of one or more stock
certificates to the Holder or by making an appropriate entry on the books of the
Company or the transfer agent of the Company.  Except as otherwise provided in
Section 6.1, the Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such delivery or issuance.  Prior to the issuance
or transfer to the Holder of the shares of Stock subject to the Award, the
Holder shall have no direct or secured claim in any specific assets of the
Company or in such shares of Stock, and will have the status of a general
unsecured creditor of the Company.

5.Transfer Restrictions and Investment Representation. 

5.1.Nontransferability of Award.  The Award may not be transferred by the Holder
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the
Company.  Except to the extent permitted by the foregoing sentence, the Award
may not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process.  Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
Award, the Award and all rights hereunder shall immediately become null and
void.

5.2.Investment Representation.  The Holder hereby represents and covenants that
(a) any share of Stock acquired upon the vesting of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of vesting of the Award with respect to any shares of
Stock hereunder or (y) is true and correct as of the date of any sale of any
such share, as applicable.  As a further condition precedent to the issuance or
transfer to the Holder of any shares of Stock subject to the Award, the Holder
shall comply with all regulations and requirements of any regulatory authority
having control of or supervision over the issuance or transfer of the shares
and, in connection therewith, shall execute any documents which the Board shall
in its sole discretion deem necessary or advisable.

6.Additional Terms and Conditions of Award.

6.1.Withholding Taxes.   

(a)As a condition precedent to the issuance or transfer of any shares of Stock
upon the vesting of the Award, the Holder shall, upon request by the Company,
pay to the Company such amount as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the issuance or transfer of such shares of Stock.  If the Holder
shall fail to advance the Required Tax Payments after request by the Company,
the Company may, in its discretion, deduct any Required Tax Payments from any
amount then or thereafter payable by the Company to the Holder.





--------------------------------------------------------------------------------

 



(b)The Holder may elect to satisfy his or her obligation to advance the Required
Tax Payments by any of the following means:  (1) a check or cash payment to the
Company, (2) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of Stock
having an aggregate Fair Market Value, determined as of the date on which such
withholding obligation arises (the “Tax Date”), equal to the Required Tax
Payments, (3) authorizing the Company to withhold whole shares of Stock which
would otherwise be issued or transferred to the Holder having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments
or (4) any combination of (1), (2) and (3).  Shares of Stock to be delivered to
the Company or withheld may not have a Fair Market Value in excess of the
minimum amount of the Required Tax Payments.  Any fraction of a share of Stock
which would be required to satisfy any such obligation shall be disregarded and
the remaining amount due shall be paid in cash by the Holder.  No certificate
representing a share of Stock shall be delivered until the Required Tax Payments
have been satisfied in full

6.2.Adjustment.  In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Stock to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary dividend, the number and
class of securities subject to the Award shall be equitably adjusted by the
Committee.  In the event of any other change in corporate capitalization,
including a merger, consolidation, reorganization, or partial or complete
liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) to prevent
dilution or enlargement of rights of participants.  If any adjustment would
result in a fractional security being subject to the Award, the Company shall
pay the Holder in connection with the first settlement, in whole or part,
occurring after such adjustment, an amount in cash determined by multiplying (i)
such fraction (rounded to the nearest hundredth) by (ii) the Fair Market Value
of such security on the settlement date as determined by the Committee.  The
decision of the Committee regarding any such adjustment and the Fair Market
Value of any fractional security shall be final, binding and conclusive.

6.3.Compliance with Applicable Law.  The Award is subject to the condition that
if the listing, registration or qualification of the shares of Stock subject to
the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the issuance or
transfer of shares of Stock hereunder, the shares of Stock subject to the Award
shall not be issued or transferred, in whole or in part, unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company.  The
Company agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

6.4.Restrictive Covenants.

(a)During the period beginning on the Grant Date and ending on the date which is
one year following the termination of the Holder’s employment with, or service
to, the Company, the Holder shall not, except with the express prior written
consent of the Company:  (i) directly or indirectly, either for the Holder or on
behalf of any of the Company’s competitors (“Competitors”): (1) induce or
attempt to induce any employee, independent contractor or consultant of the
Company to leave the employ of, or terminate its engagement with, the Company;
or (2) in any way interfere with the relationship between the Company and any
employee, independent contractor or consultant of the Company; or (ii) directly
or indirectly, either for the Holder or on behalf of any of the Competitors,
solicit the business of any person or entity known to the Holder to be a
customer of the Company, where the Holder, or any person reporting to the
Holder, had an ongoing business relationship or had made substantial efforts
with respect to such customer during the Holder’s employment with, or service
to, the Company.

(b)The Holder, by accepting the Award, agrees that the foregoing covenants are
reasonable with respect to their duration and scope.  The Holder further
acknowledges that the restrictions are reasonable and necessary for the
protection of the legitimate business interests of the Company, that they create
no undue hardships, that any violation of these restrictions would cause



--------------------------------------------------------------------------------

 



substantial injury to the Company, and that such restrictions were a material
inducement to the Company to grant the Award.  In the event of any violation or
threatened violation of these restrictions, (i) the Holder shall forfeit all
restricted stock units subject to the Award which have not vested, (ii)  the
Award shall terminate as of the date of the violation or threatened violation of
these restrictions and (iii)  any and all Award Proceeds (as hereinafter
defined) shall be immediately due and payable by the Holder to the Company. For
purposes of this Section, “Award Proceeds” shall mean, with respect to any
portion of the Award which becomes vested, the Fair Market Value of a share of
Common Stock on the date such portion of the Award became vested, multiplied by
the number of shares of Common Stock that became vested. The remedy provided by
this Section shall be in addition to and not in lieu of any rights or remedies
which the Company may have against the Holder in respect of a breach by the
Holder of any duty or obligation to the Company.   The Holder agrees that by
accepting the Award the Holder authorizes the Company and its affiliates to
deduct any amount or amounts owed by the Holder pursuant to this Section 6.4
from any amounts payable by or on behalf of the Company or any affiliate to the
Holder, including, without limitation, any amount payable to the Holder as
salary, wages, vacation pay, bonus or the vesting or settlement of any
stock-based award, in each case, subject to applicable law. This right of setoff
shall not be an exclusive remedy and the Company’s or an affiliate’s election
not to exercise this right of setoff with respect to any amount payable to the
Holder shall not constitute a waiver of this right of setoff with respect to any
other amount payable to the Holder or any other remedy.

6.5.Award Confers No Rights to Continued Employment.  In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of this
Agreement, give or be deemed to give the Holder any right to continued
employment by the Company or prevent or be deemed to prevent the Company from
terminating the Holder’s employment at any time, with or without Cause.

6.6.Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Committee
for review.  The resolution of such a dispute by the Committee shall be final
and binding on all parties.

6.7.Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.

6.8.Notices.  All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Broadwind Energy, Inc., Attn:
Legal Department, 3240 S. Central Avenue, Cicero, Illinois 60804, and if to the
Holder, to the last known mailing address of the Holder contained in the records
of the Company.  All notices, requests or other communications provided for in
this Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service.  The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided,  however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.

6.9.Governing Law.  This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

6.10.Entire Agreement.  The Award Notice and the Plan are incorporated herein by
reference.  Capitalized terms not defined herein shall have the meanings
specified in the Plan.  This Agreement, the Award Notice and the Plan constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Holder with respect to the subject matter hereof, and may not be
modified if such modification is materially adverse to the Holder’s interest
except by means of a writing signed by the Company and the Holder.





--------------------------------------------------------------------------------

 



6.11.Partial Invalidity.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

6.12.Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.



--------------------------------------------------------------------------------